
	
		II
		112th CONGRESS
		2d Session
		S. 2822
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on p-Aminobenzamide
		  (4-aminobenzamide).
	
	
		1.p-Aminobenzamide
			 (4-aminobenzamide)
			(a)In
			 generalHeading 9902.25.13 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 p-Aminobenzamide (4-aminobenzamide)) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
